KAHN, Judge.
The evidence in this juvenile case is insufficient as a matter of law to support a finding that appellant, through words addressed to two Leon County sheriffs deputies, engaged in conduct prohibited by section 877.03, Florida Statutes (1991). The words used by the child were neither aggressive nor obscene, nor did they evoke “a response tending to inflict injury or incite an immediate breach of the peace.” K.Y.E. v. State, 557 So.2d 956, 957 (Fla. 1st DCA 1990). Since the facts are insufficient to support a charge of disorderly conduct, we are also constrained to reverse the conviction for resisting an officer without violence. Id. No claim can be made that appellant’s actions after her arrest fall under the prohibition of section 776.051, Florida Statutes (1991), since, although appellant was initially charged with battery on a law enforcement officer, the trial court granted a motion for judgment of acquittal on the battery charge.
REVERSED.
SHIVERS and WEBSTER, JJ., concur.